             Case 2:17-cr-00004-RSM Document 164 Filed 07/30/21 Page 1 of 1




 1                                          THE HONORABLE RICARDO S. MARTINEZ
 2
 3
 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE
 6
     UNITED STATES OF AMERICA,                   ) No. CR17-0004-RSM
 7                                               )
                     Plaintiff,                  ) ORDER GRANTING MOTION TO
 8                                               ) FILE OVERLENGTH REPLY BRIEF
               v.                                )
 9                                               )
     TARAY DAVID,                                )
10                                               )
                     Defendant.                  )
11                                               )
12         This matter comes before the Court on the motion by the defendant to file an
13   over-length reply brief to the government’s response to Mr. David’s motion for
14   reconsideration. Having thoroughly considered the motion and the relevant record, and
15   finding good cause, the Court hereby GRANTS the motion. Leave of the Court is
16   hereby granted for Mr. David to file a seven-page reply brief.
17         IT IS SO ORDERED.
18         DONE this 30th day of July 2021.
19
20                                            A
                                              RICARDO S. MARTINEZ
21                                            CHIEF UNITED STATES DISTRICT
                                              JUDGE
22
     Presented by:
23
     s/ Jennifer Wellman
24   Assistant Federal Public Defender
25   Attorneys for Taray David

26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER FOR LEAVE TO FILE OVERLENGTH REPLY                   1601 Fifth Avenue, Suite 700
       BRIEF                                                                Seattle, WA 98101
       (US v. Taray David; CR17-004RSM) - 1                                     (206) 553-1100
